DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.       The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Oath/Declaration
2.       The receipt of Oath/Declaration is acknowledged.

Information Disclosure Statement
3.       The information disclosure statement (IDS) submitted on 05/11/2020 and 08/30/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner as indicated below.
Applicant has cited Meinders (US 2019/0318262), which was cited in the European Search Report issued on 07/21/2021 in counterpart European Patent Application No. 211154954.8.

Drawings
4.       The drawing(s) filed on 05/11/2020 are accepted by the Examiner.

Status of Claims
5.       Claims 1-20 are pending in this application.  

Claim Rejections - 35 USC § 102
6.         In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.         The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


8.         The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
9.       Claims 1-3, 5-12, and 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meinders (US 2019/0318262).

Regarding Claim 1:
Meinders discloses a method (“artificial intelligence methods for receiving and analyzing data” [0007]), comprising: 
controlling a user device to display a plurality of task-specific questions onto an electronic user interface (UI) of the user device (e.g. AI design tool; “the artificial intelligence tool prompts the user for particular selections based on the user's previous input. For example, if the user makes selections in accordance with building an interface for Alexa, the artificial intelligence tool prompts the user to choose social considerations 223 on FIG. 2C and emotional intent on FIG. 2E.” [0083]), each task-specific question of the displayed plurality of task-specific questions corresponds to a check for presence of a bias in one of a sequence of development phases of a machine learning model (“FIG. 2E shows an interface selection screen 200E which prompts a user to select an intent for the AI system. For example, the intent can be a physical intent 241, a social intent 242, an emotional intent 243, a creative intent 244, an ethical intent 245, a cultural intent 246, or a personal assistant intent 247.” [0070]; “In some examples, the artificial intelligence tool collects usage data of user selections on screens 200A-200G over a plurality of usage instances. The artificial intelligence tool learns patterns of the user according to the user selections (learning, for example, via a machine learning model as discussed further below). The artificial intelligence tool thereby identifies inherent biases of the user according to the user selections. The artificial intelligence tool can then prompt the user on the various screens 200A-200G.” [0084]); 
receiving, via the electronic UI, a first input comprising a plurality of user responses corresponding to the displayed plurality of task-specific questions (“In some examples of the disclosed AI design tool, a user can make more than one selections on any of screens 200A-200G. Although particular options are shown in each of screens 200A-200G, the present disclosure contemplates each of the screens 200A-200G can include any selections as known in the art.  In other examples of FIGS. 2A-2G, an exemplary interface screen provides a text box. A user can enter text related to a prompt; the disclosed tool can analyze the text with any algorithm discussed herein to provide additional learning for the disclosed tool or additional data for any aspect of the disclosed tool.” [0081-0082]); 
determining a set of biases associated with the sequence of development phases of the machine learning model based on the received first input (Fig. 4 “FIG. 4 shows an exemplary methodology 400 for identifying a bias in an externally created AI system. Methodology 400 receives an artificial intelligence system as the input dataset at 410. Step 410 can additionally, or alternatively, receive a dataset, an analysis for the dataset, an output medium, an algorithm/model, and a processed output. The processed output can be an artificial intelligence system based on the dataset, the analysis for the dataset, and the output medium.  At step 420, methodology 400 provides for determining, via the disclosed artificial intelligence tool, whether metadata associated with the received input from step 410 has a bias.  Methodology 400 provides similar bias identification and display (steps 430 and 44) as steps 330 and 340 of methodology 300 of FIG. 3. Therefore, methodology 400 provides a method for analyzing existing artificial intelligence systems and identifying whether the existing system contains hidden limitations or biases. The disclosed AI tool provides for deconstructing problematic approaches to the design and development of conventional AI systems, while designing for new knowledge systems.” [0091-0093]); and 
controlling the user device to display, onto the electronic UI, the determined set of biases (Fig. 3 flowchart “At step 340, methodology 300 provides for displaying the identified portion and the bias. For example, the identified portion and the bias can be displayed at an interface display at a user's computing device.” [0090]) and a set of plausible actions to mitigate an effect of the determined set of biases on the machine learning model (FIG. 5 shows an exemplary methodology 500 which provides for minimizing biases in created AI systems. [0094-0099]; “The disclosed design tool can identify and provide these biases to a user. In some examples, the disclosed design tool can suggest adjustments to the artificial intelligence voice recognition system” [0100]).

Regarding Claim 2:
Meinders further discloses the method according to claim 1, further comprising: 
receiving a user input comprising an application-specific problem (FIGS. 2A-2G show applications/subject demonstrate exemplary input selections for an AI interface, according to various embodiments of the present disclosure. [0063-0084]) associated with the machine learning model (e.g. “FIG. 2E shows an interface selection screen 200E which prompts a user to select an intent for the AI system. For example, the intent can be a physical intent 241, a social intent 242, an emotional intent 243, a creative intent 244, an ethical intent 245, a cultural intent 246, or a personal assistant intent 247.” [0070]); and 
retrieving, from a curated question repository (“In some examples, the artificial intelligence tool comprises a database of pre-existing AI systems and datasets. The selected machine learning model was trained on a subset of these pre-existing AI systems and datasets, and can have been trained only on AI systems and datasets which have metadata corresponding to metadata of the input dataset and the output medium.” [0056]), the plurality of task-specific questions based on the application-specific problem associated with the machine learning model (“The method then provides for retrieving, via the computing device, supplementary input data in a database of artificial intelligence systems. The supplementary input data corresponds to the identified portion of the received input” [0014]).

Regarding Claim 3:
Meinders further discloses the method according to claim 1, wherein the plurality of task-specific questions corresponds to at least one of a dataset creation phase of the sequence of development phases (e.g. “FIGS. 6A-6B show an exemplary methodology for a user to build an AI system, according to an embodiment of the present disclosure.” [0036]; note that the claim requires “at least one of”), a problem formulation phase of the sequence of development phases (e.g. “At step 320, methodology 300 provides for determining whether the output has a bias. For example, the artificial intelligence tool can search for any bias in a plurality of biases (e.g., social biases, cultural biases, gender biases, racial biases, and interaction biases created through usage over time). In some examples of step 320, the artificial intelligence tool retrieves metadata or tagging of the input dataset to determine whether there are inherent limitations of the input dataset (e.g., was the dataset trained on only people of a particular race, gender, world-view, geography, or any other limitation as known in the art).” [0086] ; note that the claim requires “at least one of”), a data analysis phase of the sequence of development phases (e.g. “In some examples, the input can include additional selections from a user related to the type of analysis, additional datasets, and acceptable output mediums (as discussed further with respect to FIGS. 2A-2H). In some examples, the input further includes a format for the output, a supplementary dataset, a type of the dataset, metadata corresponding to the dataset, and input consideration variables.” [0049]), and an evaluation phase of the sequence of development phases (e.g. “FIG. 7 shows an exemplary system for building and/or evaluating an AI system, according to an embodiment of the present disclosure.” [0037]; note that the claim requires “at least one of”).

Regarding Claim 5:
Meinders further discloses the method according to claim 1, wherein the determined set of biases comprises one or more of a sample selection bias, a measurement bias, a label bias, a negative set bias, a framing effect bias, a confounding bias, an omitted variable bias, a proxy variable bias, a design related bias, a sample treatment bias, a confirmation or belief bias (e.g. “At step 320, methodology 300 provides for determining whether the output has a bias. For example, the artificial intelligence tool can search for any bias in a plurality of biases (e.g., social biases, cultural biases, gender biases, racial biases, and interaction biases created through usage over time)” [0086] ; note that the claim requires “one or more”), and an algorithmic bias.

Regarding Claim 6:
Meinders further discloses the method according to claim 1, further comprising controlling the user device to display, onto the electronic UI, a UI element as a first use-sheet comprising the determined set of biases and a description of each bias of the determined set of biases (e.g. Figs. 2C and 2D; “FIG. 2C shows an interface selection screen 200C which prompts the user to select an input. For example, the input can be a dataset 219 (e.g., big data 220, little data 221, or device specific data 222) and a consideration 227 (e.g., a social consideration 223, a cultural consideration 224, an ethical consideration 225, or a creative consideration 226). Social considerations 223 include, for example, job loss probability of an industry due to automation of a task, inclusion of a particular societal group or demographic, and bias towards or against a particular societal group or demographic. Cultural considerations 224 include, for example, facial/expression data, audio data, and internet of things products. Cultural considerations further include determining how emotion and feelings vary across cultures (or how various social preferences are location and cultural specific). Ethical considerations 225 include any determinations that must be made on a right or wrong (e.g., binary) basis. For example, ethical considerations 225 should be used for designing an AI system that produces autonomous car decision making. Creative considerations 226 include the user's desire for computational creativity, exploratory learning of AI development, a user's intention to transform particular data, a generational criterion, or an evaluative criterion. Therefore, selection screen 200C provides a variety of datatype and potential considerations to choose from when a user is building an AI system. Upon receiving datatype(s) and a consideration, the artificial intelligence tool can eventually evaluate whether the final, created AI system achieves the selected consideration 227.” [0066-0067]).

Regarding Claim 7:
Meinders further discloses the method according to claim 1, further comprising: determining a plausible cause of a presence of each bias of the determined set of biases based on the received first input; and controlling the user device to display, onto the electronic UI, a UI element comprising first textual content which describes the determined plausible cause of each bias of the determined set of biases (e.g. ‘displaying the portion responsible for the identified bias’; [0089-0090]).

Regarding Claim 8:
Meinders further discloses the method according to claim 7, wherein the plausible cause corresponds to a user action associated with one of a dataset creation phase of the sequence of development phases, a problem formulation phase of the sequence of development phases, a data analysis phase of the sequence of development phases, and an evaluation phase of the sequence of development phases (e.g. “in some examples, the artificial intelligence tool collects usage data of user selections on screens 200A-200G over a plurality of usage instances. The artificial intelligence tool learns patterns of the user according to the user selections (learning, for example, via a machine learning model as discussed further below). The artificial intelligence tool thereby identifies inherent biases of the user according to the user selections. The artificial intelligence tool can then prompt the user on the various screens 200A-200G.” [0084]; “FIGS. 6A-6B show an exemplary methodology for a user to build an AI system, according to an embodiment of the present disclosure.”; note that the claim requires ‘one of’).

Regarding Claim 9:
The method according to claim 1, further comprising: 
determining a plausible impact of each bias of the determined set of biases on the machine learning model based on the received first input (The artificial intelligence tool thereby identifies inherent biases of the user according to the user selections. The artificial intelligence tool can then prompt the user on the various screens 200A-200G.” [0084]); and controlling the user device to display, onto the electronic UI, a UI element comprising second textual content which describes the determined plausible impact of each bias of the determined set of biases on the machine learning model (e.g. “The cultural probe mode looks at the cultural and social considerations/biases in AI systems that were already created (either by the AI design tool or by another, external system). The cultural probe mode therefore helps researchers identify bias in an existing system, remove unwanted or potential bias, and design further AI systems for transparency and opportunities for localization. The playful exploration mode allows users to build a new AI system that is primarily for learning purposes and does not need to include technically-perfect constructs. Therefore, the disclosed AI design tool provides a variety of benefits to overcome the limitations of conventional AI systems. For example, the disclosed AI design tool can be used by users to learn about AI systems generally.” [0046-0047]).

Regarding Claim 10:
Meinders further discloses the method according to claim 1, further comprising: determining the set of plausible actions to mitigate the effect of the determined set of biases on the machine learning model based on the received first input; and controlling the user device to display, onto the electronic UI, a UI element comprising the determined set of biases and the determined set of plausible actions to mitigate the effect of the determined set of biases on the machine learning model (e.g. ‘suggesting adjustments’ disclosed at least at ¶ [0100]).

Regarding Claim 11:
Meinders discloses a non-transitory computer-readable storage medium configured to store instructions that, in response to being executed, causes a system to perform operations (“It should initially be understood that the disclosure herein may be implemented with any type of hardware and/or software, and may be a pre-programmed general purpose computing device. For example, the system may be implemented using a server, a personal computer, a portable computer, a thin client, or any suitable device or devices.” [0171]), the operations comprising: 
controlling a user device to display a plurality of task-specific questions onto an electronic user interface (UI) of the user device (Fig. 3 flowchart “At step 340, methodology 300 provides for displaying the identified portion and the bias. For example, the identified portion and the bias can be displayed at an interface display at a user's computing device.” [0090]), each task-specific question of the displayed plurality of task-specific questions corresponds to a check for presence of a bias in one of a sequence of development phases of a machine learning model (“FIG. 2E shows an interface selection screen 200E which prompts a user to select an intent for the AI system. For example, the intent can be a physical intent 241, a social intent 242, an emotional intent 243, a creative intent 244, an ethical intent 245, a cultural intent 246, or a personal assistant intent 247.” [0070]; “In some examples, the artificial intelligence tool collects usage data of user selections on screens 200A-200G over a plurality of usage instances. The artificial intelligence tool learns patterns of the user according to the user selections (learning, for example, via a machine learning model as discussed further below). The artificial intelligence tool thereby identifies inherent biases of the user according to the user selections. The artificial intelligence tool can then prompt the user on the various screens 200A-200G.” [0084]); 
receiving, via the electronic UI, a first input comprising a plurality of user responses corresponding to the displayed plurality of task-specific questions (“In some examples of the disclosed AI design tool, a user can make more than one selections on any of screens 200A-200G. Although particular options are shown in each of screens 200A-200G, the present disclosure contemplates each of the screens 200A-200G can include any selections as known in the art.  In other examples of FIGS. 2A-2G, an exemplary interface screen provides a text box. A user can enter text related to a prompt; the disclosed tool can analyze the text with any algorithm discussed herein to provide additional learning for the disclosed tool or additional data for any aspect of the disclosed tool.” [0081-0082]); 
determining a set of biases associated with the sequence of development phases of the machine learning model based on the received first input (Fig. 4 “FIG. 4 shows an exemplary methodology 400 for identifying a bias in an externally created AI system. Methodology 400 receives an artificial intelligence system as the input dataset at 410. Step 410 can additionally, or alternatively, receive a dataset, an analysis for the dataset, an output medium, an algorithm/model, and a processed output. The processed output can be an artificial intelligence system based on the dataset, the analysis for the dataset, and the output medium.  At step 420, methodology 400 provides for determining, via the disclosed artificial intelligence tool, whether metadata associated with the received input from step 410 has a bias.  Methodology 400 provides similar bias identification and display (steps 430 and 44) as steps 330 and 340 of methodology 300 of FIG. 3. Therefore, methodology 400 provides a method for analyzing existing artificial intelligence systems and identifying whether the existing system contains hidden limitations or biases. The disclosed AI tool provides for deconstructing problematic approaches to the design and development of conventional AI systems, while designing for new knowledge systems.” [0091-0093]); and 
controlling the user device to display, onto the electronic UI, the determined set of biases (Fig. 3 flowchart “At step 340, methodology 300 provides for displaying the identified portion and the bias. For example, the identified portion and the bias can be displayed at an interface display at a user's computing device.” [0090]) and a set of plausible actions to mitigate an effect of the determined set of biases on the machine learning model (FIG. 5 shows an exemplary methodology 500 which provides for minimizing biases in created AI systems. [0094-0099]; “The disclosed design tool can identify and provide these biases to a user. In some examples, the disclosed design tool can suggest adjustments to the artificial intelligence voice recognition system” [0100]).

Regarding Claim 12:
Meinders further discloses the non-transitory computer-readable storage medium according to claim 11, wherein the operations further comprises: receiving a user input comprising an application-specific problem associated with the machine learning model (FIGS. 2A-2G show applications/subject demonstrate exemplary input selections for an AI interface, according to various embodiments of the present disclosure. [0063-0084]) associated with the machine learning model (e.g. “FIG. 2E shows an interface selection screen 200E which prompts a user to select an intent for the AI system. For example, the intent can be a physical intent 241, a social intent 242, an emotional intent 243, a creative intent 244, an ethical intent 245, a cultural intent 246, or a personal assistant intent 247.” [0070]); and retrieving, from a curated question repository, the plurality of task-specific questions based on the application-specific problem associated with the machine learning model (“In some examples, the artificial intelligence tool comprises a database of pre-existing AI systems and datasets. The selected machine learning model was trained on a subset of these pre-existing AI systems and datasets, and can have been trained only on AI systems and datasets which have metadata corresponding to metadata of the input dataset and the output medium.” [0056]).

Regarding Claim 14:
Meinders further discloses the non-transitory computer-readable storage medium according to claim 11, wherein the determined set of biases comprises one or more of a sample selection bias, a measurement bias, a label bias, a negative set bias, a framing effect bias, a confounding bias, an omitted variable bias, a proxy variable bias, a design related bias, a sample treatment bias, a confirmation or belief bias (e.g. “At step 320, methodology 300 provides for determining whether the output has a bias. For example, the artificial intelligence tool can search for any bias in a plurality of biases (e.g., social biases, cultural biases, gender biases, racial biases, and interaction biases created through usage over time)” [0086] ; note that the claim requires “one or more”), and an algorithmic bias.

Regarding Claim 15:
The non-transitory computer-readable storage medium according to claim 11, wherein the operations further comprises controlling the user device to display, onto the electronic UI, a UI element as a first use-sheet comprising the determined set of biases and a description of each bias of the determined set of biases (e.g. Figs. 2C and 2D; “FIG. 2C shows an interface selection screen 200C which prompts the user to select an input. For example, the input can be a dataset 219 (e.g., big data 220, little data 221, or device specific data 222) and a consideration 227 (e.g., a social consideration 223, a cultural consideration 224, an ethical consideration 225, or a creative consideration 226). Social considerations 223 include, for example, job loss probability of an industry due to automation of a task, inclusion of a particular societal group or demographic, and bias towards or against a particular societal group or demographic. Cultural considerations 224 include, for example, facial/expression data, audio data, and internet of things products. Cultural considerations further include determining how emotion and feelings vary across cultures (or how various social preferences are location and cultural specific). Ethical considerations 225 include any determinations that must be made on a right or wrong (e.g., binary) basis. For example, ethical considerations 225 should be used for designing an AI system that produces autonomous car decision making. Creative considerations 226 include the user's desire for computational creativity, exploratory learning of AI development, a user's intention to transform particular data, a generational criterion, or an evaluative criterion. Therefore, selection screen 200C provides a variety of datatype and potential considerations to choose from when a user is building an AI system. Upon receiving datatype(s) and a consideration, the artificial intelligence tool can eventually evaluate whether the final, created AI system achieves the selected consideration 227.” [0066-0067]).

Regarding Claim 16:
Meinders further discloses the non-transitory computer-readable storage medium according to claim 11, wherein the operations further comprises: determining a plausible cause of a presence of each bias of the determined set of biases based on the received first input; and controlling the user device to display, onto the electronic UI, a UI element comprising first textual content which describes the determined plausible cause of each bias of the determined set of biases (e.g. ‘displaying the portion responsible for the identified bias’; [0089-0090]).

Regarding Claim 17:
Meinders further discloses the non-transitory computer-readable storage medium according to claim 16, wherein the plausible cause corresponds to a user action associated with one of a dataset creation phase of the sequence of development phases, a problem formulation phase of the sequence of development phases, a data analysis phase of the sequence of development phases, and an evaluation phase of the sequence of development phases (e.g. “in some examples, the artificial intelligence tool collects usage data of user selections on screens 200A-200G over a plurality of usage instances. The artificial intelligence tool learns patterns of the user according to the user selections (learning, for example, via a machine learning model as discussed further below). The artificial intelligence tool thereby identifies inherent biases of the user according to the user selections. The artificial intelligence tool can then prompt the user on the various screens 200A-200G.” [0084]; “FIGS. 6A-6B show an exemplary methodology for a user to build an AI system, according to an embodiment of the present disclosure.”; note that the claim requires ‘one of’).

Regarding Claim 18:
The non-transitory computer-readable storage medium according to claim 11, wherein the operations further comprises: determining a plausible impact of each bias of the determined set of biases on the machine learning model based on the received first input (The artificial intelligence tool thereby identifies inherent biases of the user according to the user selections. The artificial intelligence tool can then prompt the user on the various screens 200A-200G.” [0084]); and controlling the user device to display, onto the electronic UI, a UI element comprising second textual content which describes the determined plausible impact of each bias of the determined set of biases on the machine learning model (e.g. “The cultural probe mode looks at the cultural and social considerations/biases in AI systems that were already created (either by the AI design tool or by another, external system). The cultural probe mode therefore helps researchers identify bias in an existing system, remove unwanted or potential bias, and design further AI systems for transparency and opportunities for localization. The playful exploration mode allows users to build a new AI system that is primarily for learning purposes and does not need to include technically-perfect constructs. Therefore, the disclosed AI design tool provides a variety of benefits to overcome the limitations of conventional AI systems. For example, the disclosed AI design tool can be used by users to learn about AI systems generally.” [0046-0047]).

Regarding Claim 19:
Meinders further discloses the non-transitory computer-readable storage medium according to claim 11, wherein the operations further comprises: determining the set of plausible actions to mitigate the effect of the determined set of biases on the machine learning model based on the received first input; and controlling the user device to display, onto the electronic UI, a UI element comprising the determined set of biases and the determined set of plausible actions to mitigate the effect of the determined set of biases on the machine learning model (e.g. ‘suggesting adjustments’ disclosed at least at ¶ [0100]).

Regarding Claim 20:
Meinders discloses a system, comprising: 
circuitry configured to: 
control a user device to display a plurality of task-specific questions onto an electronic user interface (UI) of the user device (Fig. 3 flowchart “At step 340, methodology 300 provides for displaying the identified portion and the bias. For example, the identified portion and the bias can be displayed at an interface display at a user's computing device.” [0090]), each task-specific question of the displayed plurality of task-specific questions corresponds to a check for presence of a bias in one of a sequence of development phases of a machine learning model (“FIG. 2E shows an interface selection screen 200E which prompts a user to select an intent for the AI system. For example, the intent can be a physical intent 241, a social intent 242, an emotional intent 243, a creative intent 244, an ethical intent 245, a cultural intent 246, or a personal assistant intent 247.” [0070]; “In some examples, the artificial intelligence tool collects usage data of user selections on screens 200A-200G over a plurality of usage instances. The artificial intelligence tool learns patterns of the user according to the user selections (learning, for example, via a machine learning model as discussed further below). The artificial intelligence tool thereby identifies inherent biases of the user according to the user selections. The artificial intelligence tool can then prompt the user on the various screens 200A-200G.” [0084]); 
receive, via the electronic UI, a first input comprising a plurality of user responses corresponding to the displayed plurality of task-specific questions (“In some examples of the disclosed AI design tool, a user can make more than one selections on any of screens 200A-200G. Although particular options are shown in each of screens 200A-200G, the present disclosure contemplates each of the screens 200A-200G can include any selections as known in the art.  In other examples of FIGS. 2A-2G, an exemplary interface screen provides a text box. A user can enter text related to a prompt; the disclosed tool can analyze the text with any algorithm discussed herein to provide additional learning for the disclosed tool or additional data for any aspect of the disclosed tool.” [0081-0082]); 
determine a set of biases associated with the sequence of development phases of the machine learning model based on the received first input (Fig. 4 “FIG. 4 shows an exemplary methodology 400 for identifying a bias in an externally created AI system. Methodology 400 receives an artificial intelligence system as the input dataset at 410. Step 410 can additionally, or alternatively, receive a dataset, an analysis for the dataset, an output medium, an algorithm/model, and a processed output. The processed output can be an artificial intelligence system based on the dataset, the analysis for the dataset, and the output medium.  At step 420, methodology 400 provides for determining, via the disclosed artificial intelligence tool, whether metadata associated with the received input from step 410 has a bias.  Methodology 400 provides similar bias identification and display (steps 430 and 44) as steps 330 and 340 of methodology 300 of FIG. 3. Therefore, methodology 400 provides a method for analyzing existing artificial intelligence systems and identifying whether the existing system contains hidden limitations or biases. The disclosed AI tool provides for deconstructing problematic approaches to the design and development of conventional AI systems, while designing for new knowledge systems.” [0091-0093]); and 
control the user device to display, onto the electronic UI, the determined set of biases (Fig. 3 flowchart “At step 340, methodology 300 provides for displaying the identified portion and the bias. For example, the identified portion and the bias can be displayed at an interface display at a user's computing device.” [0090]) and a set of plausible actions to mitigate an effect of the determined set of biases on the machine learning model (FIG. 5 shows an exemplary methodology 500 which provides for minimizing biases in created AI systems. [0094-0099]; “The disclosed design tool can identify and provide these biases to a user. In some examples, the disclosed design tool can suggest adjustments to the artificial intelligence voice recognition system” [0100]).

Claim Rejections - 35 USC § 103
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
13.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
14.	Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Meinders (US 2019/0318262) in view of Santos et al. (US 2019/0325069).

Regarding Claim 4:
Meinders further discloses he method according to claim 1, further comprising: training a set of decision trees (‘decision tree’ [0011; 0055; 0159-0160;]) on the plurality of task-specific questions; and determining the set of biases associated with the sequence of development phases of the machine learning model based on the trained set of decision trees and the received first input (“The machine learning model can be selected from a plurality of machine learning models, including: a decision tree, a Bayesian network, an artificial neural network, a support vector machine, a convolutional neural networks, and a capsule network. In some examples, the machine learning model was trained on the received input. In some examples, the machine learning model was trained, via the computing device, on a subset of a database of artificial intelligence systems. The subset can include artificial intelligence systems with datasets comprising metadata corresponding to metadata of the received dataset and/or the output medium.” [0011]).

Meinders does not expressly disclose based on an ensemble-based learning approach.
Santos discloses based on an ensemble-based learning approach (Santos: “The model to be used can be any of various different computerized classification models. For example, the classification model can be a machine learning model, such as one or more decision trees, such as a single decision tree or a random forest, or an artificial neural network such as a deep neural network The machine learning models may be supervised models where labeled data for training the models comes from search engine log data, which may include contextual data for queries, as well as data indicating user interface actions that followed receipt of search results.” [0016]; {Interpretation: wherein ‘random forest’ reads on the claimed ‘ensemble-based learning approach’})
Meinders in view of Santos are combinable because they are from the same field of endeavor; e.g. both disclose methods of classifying data by using machine learning.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to disclose based on an ensemble-based learning approach.
The suggestion/motivation for doing so is “By tailoring the user interface structure of the search results to impressions for individual queries using a classification model to select and use an appropriate user interface visual structure generator, the tools and techniques can provide search result user interfaces that are more efficient for users and for the computer system itself.” as disclosed by Santos at ¶ [0017].  Therefore, it would have been obvious to combine Meinders with Santos to obtain the invention as specified in claim 4.

Regarding Claim 13:
Meinders further discloses the non-transitory computer-readable storage medium according to claim 11, wherein the operations further comprises: training a set of decision trees (‘decision tree’ [0011; 0055; 0159-0160;]) on the plurality of task-specific questions; and determining the set of biases associated with the sequence of development phases of the machine learning model based on the trained set of decision trees and the received first input (“The machine learning model can be selected from a plurality of machine learning models, including: a decision tree, a Bayesian network, an artificial neural network, a support vector machine, a convolutional neural networks, and a capsule network. In some examples, the machine learning model was trained on the received input. In some examples, the machine learning model was trained, via the computing device, on a subset of a database of artificial intelligence systems. The subset can include artificial intelligence systems with datasets comprising metadata corresponding to metadata of the received dataset and/or the output medium.” [0011]).

Meinders does not expressly disclose based on an ensemble-based learning approach.
Santos discloses based on an ensemble-based learning approach (Santos: “The model to be used can be any of various different computerized classification models. For example, the classification model can be a machine learning model, such as one or more decision trees, such as a single decision tree or a random forest, or an artificial neural network such as a deep neural network The machine learning models may be supervised models where labeled data for training the models comes from search engine log data, which may include contextual data for queries, as well as data indicating user interface actions that followed receipt of search results.” [0016]; {Interpretation: wherein ‘random forest’ reads on the claimed ‘ensemble-based learning approach’})
Meinders in view of Santos are combinable because they are from the same field of endeavor; e.g. both disclose methods of classifying data by using machine learning.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to disclose based on an ensemble-based learning approach.
The suggestion/motivation for doing so is “By tailoring the user interface structure of the search results to impressions for individual queries using a classification model to select and use an appropriate user interface visual structure generator, the tools and techniques can provide search result user interfaces that are more efficient for users and for the computer system itself.” as disclosed by Santos at ¶ [0017].  Therefore, it would have been obvious to combine Meinders with Santos to obtain the invention as specified in claim 13.

15.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Bennett et al. (US 2013/0346404) discloses using social activity data to personalize ranking of results returned by a computing operation for a user. For each of the results returned by the computing operation, a respective first affinity of the user to a corresponding result and a respective second affinity of the user to the corresponding result can be calculated and used for ranking the results. The respective first affinity of the user to the corresponding result can be calculated based on correlations between social activity data of the user and social activity data of a first group of historical users that clicked the corresponding result. Moreover, the respective second affinity of the user to the corresponding result can be calculated based on correlations between the social activity data of the user and social activity data of a second group of historical users that skipped the corresponding results.

16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL R MCLEAN whose telephone number is (571)270-1679. The examiner can normally be reached Monday-Thursday, 6AM - 4PM, PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571.272.7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEIL R MCLEAN/           Primary Examiner, Art Unit 2677